Citation Nr: 0326451	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to October 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which granted service connection for PTSD, rated 10 percent.

In a January 2003 statement the veteran raised the issue of 
entitlement to service connection for Type II diabetes 
mellitus due to exposure to Agent Orange.  As this issue has 
not been addressed by the agency of original jurisdiction, it 
is referred to the RO for action deemed appropriate.  In 
April 2003, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO in 
Philadelphia.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  The notice 
provided to the veteran in this case does not appear to be 
adequate under the Quartuccio guidelines.  

The veteran contends that a rating in excess of 10 percent is 
in order for his service-connected PTSD.  During his April 
2003 hearing, he asserted that his last examination in 
February 2002 was inadequate in that the examining physician 
did not address all of his different PTSD symptoms, including 
audio and visual hallucinations.  He also indicated that the 
file did not contain the most recent records of VA 
psychiatric treatment.  

A review of the file indicates that relevant VA clinical 
evidence may be available which has not been associated with 
the claims file.  In February 2003, the VA examiner noted 
that the veteran was undergoing monthly psychotherapy.  
During his April 2003 hearing, the veteran testified that he 
had recent sessions through the prior month, and that he was 
scheduled to see his psychiatrist during the week after the 
hearing.  The file contains no record of this treatment and 
no records of any medical treatment for psychiatric problems 
since December 2002

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure that any 
further notification or development 
action required by the VCAA and 
implementing regulations is 
completed.  In particular, the RO 
should ensure that the veteran is 
advised of what he needs to 
establish entitlement to a higher 
rating for PTSD, what the evidence 
shows, and of his and VA's 
respective responsibilities in 
claims development.  The veteran and 
his representative should be 
afforded the requisite period of 
time to respond.  

2.  The RO should obtain any 
outstanding pertinent records from 
the VA Medical Center in Lebanon, 
Pennsylvania, particularly any 
showing treatment (including 
medications prescribed) the veteran 
received for psychiatric problems 
since February 2003.

3.  The RO should then review the 
claims file to determine if any 
additional development is indicated.  
If any additional evidence received 
suggests an increase in the severity 
of the veteran's psychiatric 
disability, the RO should arrange 
for a VA psychiatric examination to 
ascertain the current severity of 
the veteran's PTSD.  The RO should 
readjudicate the claim in light of 
the evidence added to the record 
since the Supplemental Statement of 
the Case (SSOC) in March 2002.  If 
the benefit sought remains denied, 
the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite period 
of time to respond.  The case should 
then be returned to the Board for 
further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he 
is notified.

The purposes of this remand are to assist the veteran in the 
development of his claim, to provide adequate notice, and to 
meet due process considerations in keeping with the above-
cited precedent decision of the Court.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


